Citation Nr: 1627233	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic headache disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.  At such time, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of it, as well as the evidence received since the issuance of the June 2012 statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  Also at the hearing, the undersigned held the record open for sixty days for the receipt of additional evidence.  Thereafter, in May 2016, the Veteran submitted additional evidence.  While she did not waive AOJ consideration of such evidence, as his claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

In an April 2016 statement authored by one of the Veteran's VA treatment providers, he indicated that there is a possible relationship between the Veteran's service-connected PTSD and her development of hypertension.  As such, if the Veteran wishes to file an application to reopen her previously denied claim for service connection for hypertension, she must file the appropriate application with the AOJ.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).


This case has been processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefit Management System (VBMS) systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Turning first to the Veteran's claim seeking service connection for a lumbar spine disorder, the record reflects that, during a VA spinal examination performed in September 2009, the Veteran was diagnosed with lumbar facet disease, but no opinion regarding the etiology of such disorder was rendered at this time.  The Veteran underwent two additional VA spinal examinations in June 2010 and July 2010; however, the opinions rendered during these examinations are both inadequate to decide the claim.  

In this regard, during the Veteran's June 2010 VA spinal examination, which was performed by the same examiner who examined the Veteran in September 2009, the examiner diagnosed the Veteran with "lumbago," a synonym for back pain (apparently basing this diagnosis on a finding that "there was no evidence of lumbar radiculopathy"), but opined that the Veteran's current back complaints were unrelated to service, as the Veteran's service treatment records failed to reflect any convincing evidence of the development of a back disorder or any complaints related to the Veteran's current lumbar facet disease.  The examiner further elaborated that lumbar degenerative disc disease is very common among the general population and likely age-related.  The Board finds that the examiner's diagnosis and opinion are confusingly worded.  In that regard, while the examiner diagnosed the Veteran with lumbago, the examiner also alluded to the Veteran's lumbar degenerative disc disease and lumbar facet disease.  Further, when concluding that the Veteran's service treatment records failed to reflect the development of a back disorder, the examiner failed to comment on the clinical significance of the Veteran's in-service back injury and related treatment.  Given these deficiencies, the Board finds this medical opinion to be insufficient.  

With regard to the Veteran's July 2010 VA spinal examination, which was performed by an examiner who had not previously examined the Veteran, the examiner diagnosed the Veteran with lumbar spine facet arthropathy and mild lumbar spine degenerative disc disease, but opined that it is less likely than not that the Veteran's current lumbar spine disorder was related to service.  In support of this opinion, the examiner stated that plain x-ray films of the lumbar spine were normal, straight-leg raising test was essentially negative, and that the Veteran had an episodic history of back pain and had worked for 19 years as a floor stripper, requiring prominent use of her back.  While this examination report reflects clear diagnoses of the Veteran's lumbar spine disorder, the Board finds the examiner's rationale for the negative nexus opinion confusing, as the examiner did not explain the clinical significance of normal straight leg testing results, and the 2009 VA x-rays referenced by the examiner were not negative, but rather were interpreted to reveal lumbar spine facet hypertrophy.  Further, VA lumbar spine x-rays performed in November 2010 (associated with the Veteran's VVA claims file) were interpreted to reveal diffuse degenerative changes throughout the lumbar spine.  Based on the lack of a sufficient rationale, the Board likewise finds this medical opinion insufficient.  

Further, neither of these medical opinions includes consideration of the Veteran's competent and consistent reports of having experienced back pain since service, as documented in her VA examination reports, Board hearing testimony, and recently submitted April 2016 VA back treatment record.  Thus, given that these VA medical opinions of record are insufficient, a new VA medical opinion, supported by a clearly articulated, cogent rationale, and predicated upon consideration of all relevant evidence of record, must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With regard to the Veteran's claim seeking service connection for a chronic headache disorder, the VA medical opinion of record, rendered in June 2010, is similarly deficient.  During the June 2010 VA neurological examination, the examiner diagnosed the Veteran with a tension headache disorder, but stated that the Veteran's current headache description is "completely different" from the headaches documented in her service treatment records, and thus her current headaches are unrelated to service.  However, as both the Veteran's in-service and post-service tension headaches are noted to be triggered, inter alia, by emotional stress, the Board finds that this rationale fails to sufficiently explain why the Veteran's current tension headache disorder is not a progression of her "stress-induced" headaches noted during service.  

Furthermore, in an April 2016 VA treatment record recently submitted by the Veteran, her Vet Center treating psychologist states that the Veteran's headache disorder could be related to her service-connected PTSD.  While this equivocal opinion is legally insufficient to form a basis for granting service connection for a headache disorder as secondary to PTSD, the opinion is sufficient to trigger VA's duty to obtain a more probative medical opinion addressing this theory of secondary service connection.  

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of her claim of entitlement to service connection for a headache disorder.  Such should be accomplished on remand.

Finally, while on remand, any outstanding, relevant treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for a headache disorder as secondary to her service-connected PTSD.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the Veteran's July 2010 VA spine examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2010 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Then, after reviewing the record, the examiner is to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current lumbar spine disorders (lumbar facet disease and degenerative disc disease) had their onset in service or are related to her in-service back injury.
 
The examiner is specifically asked to consider and comment on the clinical significance of the following:

* The December 1982 in-service treatment for back pain and a back contusion after the Veteran slipped and fell on stairs;
* The November 2010 VA lumbar spine x-rays (associated with the Veteran's VVA claims file), which were interpreted to reveal diffuse degenerative changes throughout the lumbar spine; and
* The Veteran's competent reports of experiencing continuous lower back pain since service.

A complete rationale must be provided for all opinions expressed.

4.  After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the Veteran's June 2010 VA neurological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2010 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Then, after reviewing the record, the examiner is to opine on the following inquiries:
 
(1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed  headache disorder had its onset in service or is related to her in-service blunt head trauma.

The examiner is specifically asked to consider and comment on the clinical significance of the following:

* February 1982 in-service treatment for headaches of two weeks duration, triggered by stress;
* March 1982 in-service treatment for post-traumatic headaches after a blunt head trauma; and
* The Veteran's competent reports of experiencing episodic headaches since service.

(2)  whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed  headache disorder is caused OR aggravated beyond its normal progression by the Veteran's service-connected PTSD.  If aggravation is found, the examiner is requested to identify the baseline level of severity prior to the superimposed aggravation.  

The examiner is specifically asked to consider and comment on the clinical significance of the following:

* The Veteran's March 2016 Board hearing testimony that her headaches are induced or aggravated by anxiety resulting from her service-connected PTSD; and
* The April 2016 statement from the Veteran's treating Vet Center counselor stating that there is a potential relationship between the Veteran's headaches and her PTSD.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A complete rationale must be provided for all opinions expressed.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



